EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of February 21, 2007 (the
“Effective Date”), between News America Incorporated, a Delaware corporation
(the “Company”), and Roger Ailes (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is currently employed by the Company pursuant to the
terms of an employment agreement between the Company and the Executive dated as
of August 15, 2005 (the “Prior Agreement”);

WHEREAS, the Company desires to continue such employment relationship and enter
into this Agreement, which will supersede the Prior Agreement and set forth the
terms and conditions under which the Executive will continue to serve the
Company, its parent, News Corporation, and its affiliates;

WHEREAS, the Company and the Executive agreed under the Prior Agreement to
negotiate an alternative structure to replace the “New Duties Incentive
Compensation” in Section 3(d) thereof if either the Company or the Executive
desired to do so and the Company and the Executive hereby agree to postpone any
possible renegotiation of an alternative structure until after December 31,
2007, at the earliest; and

WHEREAS, the Executive wishes to continue his employment with the Company on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

1. Duties. The Company agrees to employ the Executive as Chairman and



--------------------------------------------------------------------------------

Chief Executive Officer of Fox News Channel (the “News Channel”) and Fox
Business Channel (the “Business Channel”), as Chairman of Fox Television
Stations (“FTS”) and Twentieth Television (“TT”), and as Editor-in-Chief of Fox
News.com, and the Executive agrees to accept such employment for the Term of
Employment as hereinafter defined. During the Term of Employment, the Executive,
subject to the provisions of this Agreement, shall have the title and the duties
of Chairman and Chief Executive Officer of the News Channel and the Business
Channel, Chairman of FTS and TT, and Editor-in-Chief of Fox News.com.

In performing his duties hereunder, the Executive shall report directly to the
Chairman and Chief Executive Officer and President and Chief Operating Officer
of News Corporation. In conformity with budgets approved by the Chief Executive
Officer of News Corporation, the Executive shall have the authority and perform
such duties for (i) the News Channel and Business Channel as shall be consistent
with the authority and duties of a chairman and chief executive officer
including the right to hire and fire employees (including an executive
assistant) and (ii) FTS and TT as shall be consistent with the authority and
duties of a chairman. Executive’s duties will include direction of affiliate
sales and advertising sales (subject to coordinating such activities with
similar activities conducted by other Fox Television entities) and content and
format of the News Channel and Business Channel and Fox News.com. In connection
with performing his duties under this Agreement, the Executive shall be a Senior
Advisor to the Chairman and Chief Executive Officer and President and Chief
Operating Officer of News Corporation on television and all broadcast, cable
news, business news and internet matters. During the Term of Employment, subject
to the provisions of Section 6(d) hereof, the Executive shall devote all of his
business time and attention and give his best efforts and skill to



--------------------------------------------------------------------------------

furthering the business and interests of the Company. If requested, Executive
agrees to serve without additional compensation as a director and/or committee
member of the News Channel, the Business Channel, FTS, TT and any other
subsidiaries and affiliates of News Corporation.

In his capacities under this Agreement, including as a director, Executive shall
be indemnified, defended and held harmless for any and all claims as against the
Company and Executive and will be insured under News Corporation’s Directors and
Officers Liability Insurance Policy. This insurance and/or indemnification will
include the provision of legal representation and the payment of damages.

2. Term. “Term of Employment” as used herein shall mean the period commencing on
the date hereof and ending on August 14, 2010, provided, however, if the Term of
Employment is terminated earlier, as hereinafter set forth, the Term of
Employment shall mean the period from the date hereof through the effective date
of such earlier termination.

3. Compensation.

(a) Base Salary and Minimum Bonus. As compensation for his services, Executive
shall be paid, and agrees to accept, a base salary at an annual rate of
$5,000,000 (the “Base Salary”), to be paid in the same manner as other senior
executives of the Company are paid. If the Executive is employed on June 30,
2007, June 30, 2008, June 30, 2009 and June 30, 2010, on each such date the
Executive shall be entitled to a minimum bonus of $1,000,000 (“Minimum Bonus”),
and, other than the “Special” Bonuses provided under Section 3(b) and
(c) hereof, any additional bonus in excess of the Minimum Bonus shall be in the
sole discretion of the Company. The payments to be made to the Executive
pursuant to this Agreement shall be subject to deductions as shall be required
to be withheld by applicable law and regulations.



--------------------------------------------------------------------------------

(b) Special Bonus.

 

  (i) Executive shall be entitled to receive from the Company a special bonus
(the “Special Bonus”) based on the earnings before interest, taxes, depreciation
and amortization of the News Channel, as determined by the Company consistent
with past practice (excluding the expensing or employee stock options and/or
grants) applied in accordance with the Company’s normal practice and policies
(“EBITDA”) in accordance with the following terms and conditions:

 

  (A) Special Bonus Schedule

 

Fiscal Year

Ended June 30

   High End
Special Bonus

2007

   $ 3,000,000

2008

   $ 4,500,000

2009

   $ 5,500,000

2010

   $ 6,500,000

For each fiscal year during the Term of Employment, the Compensation Committee
of News Corporation (the “Compensation Committee”) shall establish a high end
EBITDA for the News Channel (“High End EBITDA”) and a low end EBITDA for the
News Channel (“Low End EBITDA”) which shall be communicated to the Executive
upon determination. Such determination for any fiscal year during the Term of
Employment shall be made no later than (but may be made at any time before) the
first quarter of the fiscal year for which the goal applies.

 

  (B) If the EBITDA of the News Channel for any fiscal year during the Term of
Employment is not less than the High End EBITDA, then Executive shall be
entitled to receive a Special Bonus equal to the High End Special Bonus for such
fiscal year.



--------------------------------------------------------------------------------

  (C) If the EBITDA for fiscal year 2007 during the Term of Employment is equal
to or greater than the Low End EBITDA but less than the High End EBITDA, then
Executive shall be entitled to receive a Special Bonus equal to $1.8 million
plus the product of (1) a fraction, the numerator of which is the amount by
which the EBITDA for such fiscal year exceeds the Low End EBITDA for such fiscal
year and the denominator of which is the High End EBITDA less the Low End EBITDA
for fiscal year 2007, multiplied by (2) the sum of the High End Special Bonus
minus $1.8 million.

 

  (D) If the EBITDA for fiscal year 2008 during the Term of Employment is equal
to or greater than the Low End EBITDA but less than the High End EBITDA, then
Executive shall be entitled to receive a Special Bonus equal to $2.5 million
plus the product of (1) a fraction, the numerator of which is the amount by
which the EBITDA for such fiscal year exceeds the Low End EBITDA for such fiscal
year and the denominator of which is the High End EBITDA less the Low End EBITDA
for fiscal year 2008, multiplied by (2) the sum of the High End Special Bonus
minus $2.5 million.

 

  (E)

If the EBITDA for fiscal year 2009 during the Term of



--------------------------------------------------------------------------------

 

Employment is equal to or greater than the Low End EBITDA but less than the High
End EBITDA, then Executive shall be entitled to receive a Special Bonus equal to
$2.8 million plus the product of (1) a fraction, the numerator of which is the
amount by which the EBITDA for such fiscal year exceeds the Low End EBITDA for
such fiscal year and the denominator of which is the High End EBITDA less the
Low End EBITDA for fiscal year 2009, multiplied by (2) the sum of the High End
Special Bonus minus $2.8 million.

 

  (F) If the EBITDA for fiscal year 2010 during the Term of Employment is equal
to or greater than the Low End EBITDA but less than the High End EBITDA, then
Executive shall be entitled to receive a Special Bonus equal to $3.1 million
plus the product of (1) a fraction, the numerator of which is the amount by
which the EBITDA for such fiscal year exceeds the Low End EBITDA for such fiscal
year and the denominator of which is the High End EBITDA less the Low End EBITDA
for fiscal year 2010, multiplied by (2) the sum of the High End Special Bonus
minus $3.1 million.

 

  (G) If the EBITDA for any fiscal year during the Term of Employment is not
equal to or greater than the Low End EBITDA, then Executive shall not be
entitled to receive a Special Bonus for such fiscal year.



--------------------------------------------------------------------------------

  (H) The Special Bonus, if any, shall be payable within twenty days after the
determination of EBITDA for the fiscal year then ended and shall be in addition
to, and not in lieu of, or considered an advance in respect of, any other bonus
that Executive may be entitled to receive pursuant to this Agreement.

 

  (ii) If, during the Term of the Employment, the News Channel commences or
acquires another business, is involved in a reorganization, or any similar event
occurs which has the effect of changing in a material respect the EBITDA of the
News Channel as calculated under this Agreement , Executive and the Company will
agree to adjustments in the amount and in the manner in which the EBITDA of the
News Channel is calculated.

(c) Signing Bonus. Under the terms and conditions of the Prior Agreement, the
Executive received 333,333 Restricted Stock Units (the “Bonus RSUs”). Twenty
percent (20%) of the Bonus RSUs vested on August 15, 2006 and twenty percent
(20%) of the Bonus RSUs shall vest on each of August 15, 2007, August 15, 2008,
August 15, 2009 and August 15, 2010. At the Company’s discretion, settlement for
any of the vested Bonus RSUs shall be in shares of News Corporation’s Class A
Common Stock (the “Common Stock”) or in cash equal to the fair market value of
the shares of Common Stock subject to the vested Bonus RSUs or a combination of
cash and shares of Common Stock. Notwithstanding anything to the contrary
contained herein (capitalized terms not already defined shall have the meanings
set forth in Section 7 hereof) any unpaid Bonus RSUs shall be paid within 15
business days of the Executive’s death, disability or termination of the
Executive’s employment by the Company without Cause. The Bonus RSUs shall be
granted under, and in accordance with the terms of, News Corporation’s 2005
Long-Term Incentive Plan, except as otherwise stated herein.



--------------------------------------------------------------------------------

(d) New Duties Incentive Compensation. Under this agreement, Executive has
agreed to undertake new duties. In recognition the Company shall provide
incentive compensation under the following terms: The Executive shall be
entitled to receive shares of Common Stock (the “Bonus Stock”) at such time that
each of the following events occur: (i) 333,333 shares upon the earlier of
(A) when the Business Channel launches and is available to no fewer than
30,000,000 cable and satellite subscribers or (B) when the fair market value of
the Business Channel (the “Business Channel Fair Market Value”), as determined
by an investment banking firm upon the launch of the Business Channel and
thereafter as requested by the Executive (but no more than two times in any
calendar year after the date of launch), equals or exceeds the cumulative net
cash (including operating expenses and capital expenditures) invested by the
Company in the Business Channel, as set forth in the Company’s books and records
in accordance with United States generally accepted accounting principles (the
“Business Channel Cost”); provided however that if the Company instructs
Executive to incur operating expenses or make capital expenditures in excess of
those set forth in the Business Channel’s budget and business plan, such
operating expenses or capital expenditures will be excluded from the Business
Channel Cost for purposes of this Agreement, and, for purposes of this clause
(i)(B), the investment banking firm will only consider valuations of cable
channels of comparable size in determining the Business Channel Fair Market
Value; and (ii) 333,333 shares when the Business Channel Fair Market Value
equals or exceeds two times the Business Channel Cost. In the event that
Executive’s employment is terminated by the Company due to death, disability or
without Cause, then the Business Channel Fair Market Value shall be determined
as of the



--------------------------------------------------------------------------------

date of termination to determine whether Executive is entitled to receive the
Bonus Stock as provided in clause (ii) of the preceding sentence. If, as of
December 31, 2007, the Business Channel is not launched, then Executive and the
Company agree to negotiate in good faith an alternative structure to replace the
“New Duties Incentive Compensation” Bonus with the same level of payments based
on a mutually agreeable standard of Executive performance and/or earnings and/or
asset value of entities for which Executive is responsible. The Bonus Stock
shall be granted under, and in accordance with the terms of, News Corporation’s
2005 Long-Term Incentive Plan, except as otherwise stated herein.

4. Other Benefits. The Executive shall be entitled to the following benefits
(collectively, the “Benefits”):

(a) The Executive shall be entitled to participate in any equity,
profit-sharing, pension, group medical, dental, disability and life insurance
and other similar benefit plans, presently in effect or hereafter adopted,
applicable generally to the highest level of senior executives of the Company .
In addition, for as long as he lives, whether or not he is employed by the
Company, the Executive will be entitled to participate in, and the Company will
pay for, such group medical, dental, disability and life insurance and other
similar benefit plans, presently in effect or hereafter adopted, applicable
generally to the highest level of senior executives of the Company; provided
that the Company shall not be required to continue to provide the benefits under
this Section 4(a) if such benefits are provided to Executive by another
employer.

(b) In order to facilitate the Executive’s performance of his duties, the
Company shall provide him with the use of an automobile and driver, which driver
shall be selected by Executive. If it is necessary for the Executive to travel
for the performance of his duties he shall be provided with a private jet to do
so by the Company. In the Company’s



--------------------------------------------------------------------------------

discretion upon Executive’s request, the Executive shall be permitted to use a
jet owned by News Corporation for business travel or a chartered jet selected by
and arranged for by the Executive and approved by the Deputy Chief Financial
Officer of News Corporation. Further, the Company shall provide security
services reasonably selected by Executive for the protection of Executive and
his family.

 

  (c) Executive shall be entitled to four weeks vacation during each year of his
employment hereunder.

5. Business Expenses. During the Term of Employment, the Executive shall be
reimbursed for all expenses reasonably incurred by him in connection with his
performance of his duties hereunder.

6. Confidentiality; Restriction on Competition; Etc.

 

  (a) The Executive shall not, without the prior written consent of the Company,

divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information except (a) in the
course of carrying out his duties under this Agreement or (b) when required to
do so by a court of law, by any governmental agency having supervisory authority
over the business of the Company or by any administrative or legislative body
(including a committee thereof) with apparent jurisdiction to order him to
divulge, disclose or make accessible such information. For purposes of this
Section 6(a), “Confidential Information” shall mean all information that is not
known or available to the public concerning the business of the Company, the Fox
Television Group, or News Corporation and its subsidiaries relating to its
products, product development, trade secrets, customers, suppliers, finances,
and business plans and strategies. For this purpose, information known or
available



--------------------------------------------------------------------------------

generally within the trade or entertainment industry shall be deemed to be known
or available to the public. Confidential Information shall include information
that is, or becomes, known to the public as a result of a breach by the
Executive of the provisions of this Section 6(a).

(b) The relationship between the parties hereto is exclusively that of employer
and employee, and the obligations of the Company, to the Executive are
exclusively contractual in nature. The Company or such of its affiliates as
shall be designated shall be the sole owner of all the fruits and proceeds of
the Executive’s services hereunder, including, but not limited to, all ideas,
concepts, formats, suggestions, developments, arrangements, designs, patents,
tradenames, trademarks, packages, programs, promotions and other intellectual
properties which the Executive may create in connection with his services
hereunder and during the Term of Employment, free and clear of any claims by the
Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive’s right to compensation hereunder). The
Executive shall, at the request of the Company, execute such assignments,
certificates or other instruments as the Company may from time to time deem
necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend its right, title and interest in or to any such properties.

(c) Upon termination of his employment, the Executive will immediately surrender
and turn over to the Company all books, forms, records, customer lists and all
other papers and writings relating to the Company and News Corporation and all
other property belonging to the Company that are then in his possession, other
than (i) personal notes, calendars, Rolodexes and diaries and (ii) any document
or other item that he is prohibited from turning over pursuant to an order of a
court of law or other governmental body with apparent jurisdiction to issue such
order.



--------------------------------------------------------------------------------

(d) During the Term of Employment (unless terminated by Employer with Cause),
Executive will not, in any manner directly or indirectly, engage in any business
which competes with businesses in which the Company or any of its affiliates is
then engaged and will not directly or indirectly own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be employed by, or connected in any manner with any corporation, firm or
business that is so engaged; provided, however, that nothing herein contained
shall prohibit the Executive from owning not more than five (5%) of the
outstanding stock of any publicly held corporation.

7. Termination of Employment.

(a) Termination Due to Death. In the event the Executive’s employment is
terminated due to his death, his estate or his beneficiaries, as the case may
be, shall be entitled to:

 

  (i) Base Salary through the date of death;

 

  (ii) full minimum bonus for the fiscal year in which Executive’s death occurs,
and one-half of minimum bonus for next fiscal year, to be paid in the same
manner as such payments were previously made;

 

  (iii) exercise any stock options, including any unvested stock options which
shall immediately vest as of the date of the Executive’s death, exercisable for
a period of twelve months following such date;

 

  (iv) payment of any unvested Bonus RSUs in accordance with Section 3(c) hereof
and Bonus Stock, if any, in accordance with Section 3(d) hereof; and



--------------------------------------------------------------------------------

  (v) other or additional benefits in accordance with applicable plans and
programs of the Company.

 

  (b) Termination Due to Disability. In the event the Executive’s employment is
terminated due to his Disability (as defined below), he shall be entitled in
such case to the following:

 

  (i) Base Salary through the date that is the one year anniversary of the date
of termination, to be paid in the same manner as such payments were previously
made;

 

  (ii) full minimum bonus for the fiscal year in which termination due to
Disability occurs; and one-half of minimum bonus for next fiscal year, to be
paid in the same manner as such payments were previously made;

 

  (iii) the right to exercise any stock options, including any unvested stock
options which shall immediately vest as of the date of the Executive’s
termination due to Disability, for a period of twelve months following such
date;

 

  (iv) payment of any unvested Bonus RSUs in accordance with Section 3(c) hereof
and Bonus Stock, if any, in accordance with Section 3(d) hereof;

 

  (v) continued participation for life in medical, dental, hospitalization and
life insurance coverage and in all other employee plans and programs in which he
was participating on the date of termination of his employment due to Disability
in accordance with the terms of such plans; and



--------------------------------------------------------------------------------

(vi) other or additional benefits in accordance with applicable plans and
programs of the Company.

For the purposes of this Section 7(b), “Disability” shall mean the Executive’s
inability to substantially perform his duties under this Agreement for a period
of 120 consecutive days. Notice of termination by reason of Executive’s
disability may be sent by the Company any time after said 120 day period. In the
event there should be a disagreement between the Executive and the Company as to
whether Executive is disabled within the meaning of this subsection, an
impartial physician agreed upon by the parties shall determine the issue of
Executive’s disability, or in the absence of such an agreement, then each party
shall select a physician, and the physicians selected by the parties shall
jointly select an impartial physician, and the three physicians shall by a
majority determine the issue of Executive’s Disability. The determination of the
single impartial physician or majority determination of three physicians, as
applicable, shall be final and binding upon the parties hereto.

 

  (c) Termination for Cause.

 

  (i) For the purposes of this Agreement, “Cause” shall mean:

 

  (A) the Executive is convicted of a felony involving moral turpitude;



--------------------------------------------------------------------------------

  (B) the Executive engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
resulting, in either case, in harm to the Company; or

 

  (C) the Executive breaches any material affirmative or negative covenant or
undertaking hereunder, which breach is not cured within fifteen days after
written notice to the Executive specifying such breach.

Except as is expressly set forth above, the termination of Executive’s
employment by the Company shall not be considered to be for “Cause,” including a
termination that results from a disagreement between the Executive and the
Company as to policies or judgments made by Executive in good faith.

 

  (ii) A Termination for Cause shall be communicated by a written Notice of
Termination to the Executive, which Notice of Termination shall set forth the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment.

 

  (iii) In the event the Company terminates the Executive’s employment for
Cause, he shall be entitled to Base Salary through the date of the termination
of his employment for Cause.

(d) Termination Without Cause by Company. The Company may, for any



--------------------------------------------------------------------------------

reason, terminate the Executive’s employment hereunder at any time. If the
Executive’s employment is terminated pursuant to this Section 7(d) the Executive
shall be entitled to, as severance, the following amounts and other benefits:

 

  (i) the Base Salary plus the minimum bonuses provided for in Section 3(a) for
the period from the date of termination to the end of the Term of Employment;
payable in a lump sum, after applying a discount rate of 8% (eight percent) per
annum from the date that such payments would have been made if the termination
had not occurred, within five business days of such termination;

 

  (ii) if Executive’s employment is terminated under this Section (d), during
the period from the date of termination to the end of the Term of Employment
Executive shall be entitled to receive a payment equal to one-half of each of
the High End Special Bonus payments as referred to in Section 3(a), which amount
shall be payable to the Executive in the same manner as payments of the Special
Bonus were previously made ;

 

  (iii) any unvested stock options shall immediately vest as of the date of the
Executive’s termination without Cause and Executive shall have the right to
exercise any stock options for a period of twelve months following the date of
the Executive’s termination without Cause; and

 

  (iv) payment of Bonus Stock, if any, in accordance with Section 3(c) hereof.



--------------------------------------------------------------------------------

(e) No Mitigation. In the event of termination of Executive’s employment
hereunder by the Company for reasons other than cause, Executive shall be under
no obligation to seek other employment, nor shall he be prohibited from pursuing
other employment and there shall be no offset against amounts due the Executive
under this Agreement on account of any remuneration attributable to any
subsequent employment Executive may obtain.

(f) Expiration of Term of Employment. If, at the end of the Term of Employment,
Executive ceases to be employed by the Company and is not employed by any of the
Company’s affiliates, any unvested Options that had been granted to Executive
prior to the end of the Term of Employment shall immediately vest as of such
date and Executive shall have the right to exercise any Options for a period of
twelve months following such date.

8. Condition of and Survival of Agreement. In the event that the Company shall
at any time be merged or consolidated with any other corporation or corporations
or shall sell or otherwise transfer a substantial portion of its assets to
another corporation or entity, the provisions of this Agreement shall be binding
upon and inure to the benefit of the corporation or entity surviving or
resulting from such merger or consolidation or to which such assets shall be
sold or transferred.

9. Right to Use Name. The Company shall have the right to use the Executive’s
biography, name and likeness in connection with its businesses, subject to
Executive’s approval, including in advertising its products and services, but
not for use as a direct or indirect endorsement.

10. Conflict and Standards Policies. Executive agrees to abide by the provisions
of any conflict of interest and broadcast standards policies of the Company from
time to time in effect during the Term of Employment and the News Corporation
Standards of Business Conduct.



--------------------------------------------------------------------------------

11. Arbitration. Any controversy arising out of or relating to this Agreement,
including any modification or amendment thereof, shall be resolved by
arbitration in the City of New York, pursuant to the rules then obtaining of the
American Arbitration Association under the auspices of the American Arbitration
Association or such other tribunal as the parties may mutually agree shall
determine such controversy or disputes. The arbitration shall be conducted
before a single arbitrator agreed by the parties or, in the absence of such
agreement, before a panel of three arbitrators who shall be selected as follows:
each party shall select an arbitrator and the two arbitrators shall jointly
select a third arbitrator. The parties agree that the arbitrators sitting in any
controversy shall have no power to alter or modify any express provision of this
Agreement, or to make any award which by its terms causes such alteration or
modification. The parties consent to the application of the New York or Federal
Arbitration Statutes and to the jurisdiction of the Supreme Court of the State
of New York, and of the United States District Court of the Southern District of
New York, for judgment on an award and for all other purposes in connection with
said arbitration and further consent that any notice, process or notice of
motion or other application to either of said Courts or Judges thereof, or of
any notice in connection with any arbitration hereunder, may be served in or out
of the State or Southern District of New York by certified or registered mail,
return receipt requested, or by personal service, provided a reasonable time for
appearance is allowed, or in such other manner as may be permitted under
applicable arbitration rules or of either of said Courts. Judgment upon the
award rendered may be entered by any Court having jurisdiction. If Executive
breaches any of his obligations under Section 6 hereof relating to
confidentiality and restriction on competition, and a remedy at law or equity
would be available but for the provisions of this Section 11, those remedies
will remain available notwithstanding this Section.



--------------------------------------------------------------------------------

12. Notices. Any notices or other communications required or permitted hereunder
shall be in writing and shall be deemed to have been given if delivered by
registered mail or certified mail, return receipt requested, postage prepaid, as
of the date so mailed, as follows (or to such other or additional addresses as
either party shall designate by notice in writing in accordance herewith, except
that notices of change of address shall not be deemed given until received):

 

If to the Executive:

Roger Ailes

1211 Avenue of the Americas

New York, NY 10036

with a copy to

Leahey & Johnson, P.C.

120 Wall Street

New York, New York 10005

Attention: Peter James Johnson, Jr., Esq.

If to the Company:

News America Incorporated

1211 Avenue of the Americas

New York, New York 10036

Attention: Group General Counsel

                  News Corporation

13. Construction. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without giving effect to conflict
of laws.

14. Severability. The conditions and provisions herein set forth shall be
severable, and if any condition or provision or portion thereof shall be held
invalid or unenforceable, then



--------------------------------------------------------------------------------

said conditions or provision shall not in any manner affect any other condition
or provision and the remainder of this Agreement and every section thereof
construed without regard to said invalid condition or provision, shall continue
in full force and effect.

15. Assignment. Neither party shall have the right, subject to Section 8 hereof,
to assign the Executive’s rights and obligations with respect to his actual
employment duties without the prior consent of the other party.

16. Entire Agreement; Existing Agreement. This Agreement constitutes the entire
understanding between the parties hereto with respect to the subject matter
hereof, and this Agreement supersedes and renders null and void any and all
prior oral or written agreements, understandings or commitments pertaining to
the subject matter hereof. No waiver or modification of the terms or provisions
hereof shall be valid unless in writing signed by the party so to be charged
thereby and then only to the extent therein set forth. The parties agree and
acknowledge that the Prior Agreement is hereby cancelled and shall have no
further force or effect.

17. No Prior Agreements. The Executive represents and warrants that he is not
bound by any agreement or any other existing or previous business relationship
which conflicts with, or may prevent or otherwise conflict with, the full
performance of his obligations an duties under this Agreement. The Executive
agrees to indemnify and hold the Company harmless from any claims, costs or
liabilities resulting from a breach of the foregoing representation.



--------------------------------------------------------------------------------

18. Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

IN WITNESS WHEREOF, the parties hereto have affixed their signatures as of the
day and year first above written.

 

NEWS AMERICA INCORPORATED

By:

 

/s/ Lawrence A. Jacobs

Name:

  Lawrence A. Jacobs

Title:

 

Senior Executive Vice President

Group General Counsel

/s/ Roger Ailes

ROGER AILES



--------------------------------------------------------------------------------

GUARANTEE

For value received, the undersigned hereby guarantees the obligations of News
America Incorporated under the foregoing Employment Agreement.

 

NEWS CORPORATION

By:

 

/s/ Lawrence A. Jacobs

 

Lawrence A. Jacobs

 

Senior Executive Vice President

 

Group General Counsel